DETAILED ACTION
	This Office Action is in response to an Application, filed 19 July 2021, wherein Claims 2-24 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,102,622. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the identified Patent claims except for a few minor elements that are obvious variations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Independent Claim 2
Claim 2 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea(s) because the limitations fall within the mental processes grouping of abstract ideas, the limitations reciting:
“A method, comprising: for each contact period in a plurality of contact periods: determining an expected response time for a text message sent during the contact period; determining a resource cost for the text message sent during the contact period; generating a probability of a desired response to the text message sent during the contact period, the desired response comprising at least one of a desired outcome and a desired result; and generating a contact attempt value based on the expected response time, the resource cost, and the probability of the desired response; and determining a particular contact period in the plurality of contact periods having a highest contact attempt value.”
The limitations, as drafted, are a process that, under their broadest reasonable interpretation, cover mental processes that can be performed by people. Specifically, a person in an office can mentally perform and/or with a pen and paper perform the limitations. Accordingly, the Examiner finds that the claim recites an abstract idea.

The identified abstract idea is not integrated into a practical application because the claim does not recite any additional elements.

The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements.

Independent Claim 11
Claim 11 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea(s) because the limitations fall within the mental processes grouping of abstract ideas, the limitations reciting:
“ for each contact period in a plurality of contact periods: determining an expected response time for a text message sent during the contact period; determining a resource cost for the text message sent during the contact period; generating a probability of a desired response to the text message sent during the contact period, the desired response comprising at least one of a desired outcome and a desired result; and generating a contact attempt value based on the expected response time, the resource cost, and the probability of the desired response; and determining a particular contact period in the plurality of contact periods having a highest contact attempt value.”
The limitations, as drafted, are a process that, under their broadest reasonable interpretation, cover mental processes that can be performed by people. Specifically, a person in an office can mentally perform and/or with a pen and paper perform the limitations. Accordingly, the Examiner finds that the claim recites an abstract idea.

The identified abstract idea is not integrated into a practical application, In particular, the additional elements in the claim comprise: A non-transitory, computer-readable medium comprising computer-executable instructions which, executed by at least one computer processor, cause the at least one computer processor to: [perform the abstract idea recited above]. The general computing components are recited at a high -level of generality such that it amounts to merely using a computer as a tool to perform the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, the Specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology, that is, the specification does not identify a technical problem and explain how the specification provides a technical solution. Thus, the claim is directed to an abstract idea that is not integrated into a practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform the identified abstract idea(s). Merely using a computer as a tool to perform the abstract idea cannot save a judicial exception from being identified as such. Therefore, the Examiner finds that the additional elements, whether taken alone or in combination, do not integrate the judicial exception into a practical application. Thus, the Examiner concludes that Claim 11 is not patent eligible.

Independent Claim 19
Independent Claim 19 is directed to the same abstract idea identified above for Independent Claims 1 and 11. The additional elements are virtually the same as Claim 11. Thus, the Examiner concludes that Claim 19 is not patent eligible.

Dependent Claims
Claims 3, 12, and 20 recite an additional element of “causing” a text to be sent during the particular contact period. The limitations/additional elements do not integrate the abstract idea into a practical application because the steps are merely adding insignificant extra-solution activity to the judicial exception. 

Claims 4, 5, 13, and 21 merely define the desired outcome and desired response from the respective independent claims, which is in line with the abstract idea identified in the respective parent claims.

Claims 6, 8, 15, 16, and 23 are further stating that the elements determined in the independent claims generated based on historical behavior or predictive models, which, is in line with the abstract idea identified in the respective parent claims.

Claims 7, 14, and 22 further define a desirability metric to be used in the claimed contact attempt value, which, is in line with the abstract idea identified in the respective parent claims.

Claims 9-10, 17-18, and 23-24 further define the resource cost and how it is determined which comprises reviewing schedules. This is in line with the abstract idea identified in the respective parent claims.

Thus, Claims 2-24 when analyzed as a whole are held to be ineligible under 35 USC 101 because the claims fail to use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 recites: 
“A method, comprising: 
for each contact period in a plurality of contact periods: 
determining an expected response time for a text message sent during the contact period; 
determining a resource cost for the text message sent during the contact period;
generating a probability of a desired response to the text message sent during the contact period, the desired response comprising at least one of a desired outcome and a desired result; and 
generating a contact attempt value based on the expected response time, the resource cost, and the probability of the desired response; and 
determining a particular contact period in the plurality of contact periods having a highest contact attempt value.”

The prior art of Knox (US 20200364588) discloses a system that utilizes machine learning to infer the best time to contact a user in order to result in a favorable or optimal desired outcome(s). The neural network utilizes models that are updated constantly and use outcome probability scores based on different interaction scores and historical data. The prior art of Singh et al. (US 20190213476) utilizes machine-learning to generate predictions of engagement metrics with a user over differing time bins. Singh calculates a probability that a user will respond to a given message in a given time bin.  The prior art of Yue et. al. (US 20190173968) discloses a system for determining an optimal period of time for a user in a group of users to respond to a message sent to the user in the specified time. Yue calculates a probability score for each time period to determine the optimal time period to receive a response from one or more users of the group. The prior art of Kobylkin (US 20170308808) discloses a target success function that identifies a probability that each customer answers a phone, a time period in which each customer is most likely to answer a phone, whether phone contact is likely to result in a sale, or other predictive outcomes. The prior art of Bayrak et al. (US 20130060587) teaches determining the best time to reach customers in a multi-channel world taking into account the cost of contact center agents’ time. Bayrak calculates the likelihood of a successful contact attempt (by time period). McDaniel et al. (US 20140200941) discloses automatically going through call center employee schedules and creating new schedules based on availability and when demand is the highest.
The prior art discloses various aspects of the claimed invention, but what is not disclosed by the prior art of record is [for each time period] generating the specific contact attempt value based on all/most of the specific above-recited factors and identifying the best time period as the time period having the highest contact attempt value. Nor would it have been obvious to one of ordinary skill in the art to bridge any potential combination with the closest prior arts, with any reasonable motivation(s), to arrive at the claimed invention without using hindsight reasoning to combine the prior arts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/             Supervisory Patent Examiner, Art Unit 2459